Pearson, J.
Our jurisdiction in regard to amendments iff the Court below, is confined to the question of power; with its ¡discretion in the exercise of that power, supposing the Court below to have it, we have no concern; Phillipse v. Higdon, Bus. 380. Upon the allegations set out in the affidavit of the petitioner, and because the defendants did n'ot deny, nor talcé issue thereupon, the amendment tvas allowed to be made in the Court below. The amendment to be made was in the process after the determination of the suit, not so as to change it in substance, but merely to make it more full by setting out the names of the heirs, the sci. fa. having issued against the heirs bf John Barnhill, without naming them. There is no question as to the power of the Court to allow this amendment, being a formal' one merely, and with the exercise of discretion, we have no concern.
Judgment affirmed.